Case 1:18-Cr-00567-VSB Document 66 Filed 02/08/19 Page 1 of 2

UNITEI) STATES DIS’I`RIC'I` COURT
SOUTHERN I)ISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

CHRISTOPHER COI,,LINS,
CAMERON COLLINS, and
STEPHEN ZARSKY,

-against~ 18 Cr. 567 (VSB)

Defendants.

 

 

DECLARATION OF KENDALL WANGSGARD

I, Kendall Wangsgard, Esq., pursuant to 28 U.S.C. § 1746, hereby declare as follows:

l.

I am a senior associate at the firm of Baker Hostetler LLP, counsel for Christopher
Collins (“Congressman Collins”) in the above-captioned matter.

I make this declaration in connection With Defendants’ Motion for the Production of
Brady and Rule 16 Material. l am a member in good standing of the bars of New York,
Washington, D.C. and Massachusetts and am admitted to practice before this Court. l
have entered an appearance as counsel of record for Congressman Collins in this matter.

I have personal knowledge of the facts referenced herein.
ln connection With my representation of Congressrnan Collins in this matter, I have

reviewed various disclosures provided by the U.S. Attorney’s Offlce for the Sou‘diern
District of New York, including those made pursuant to Fed. R. Cl'im. P. 16.

 

Attached hereto as Exhibit B is a true and correct copy of an email chain dated between
July 2, 2018 and July 17, 2018, by and among counsel for Congressman Collins and the
U.S. Attorney’s Ofi`lce for the Southern District of New York.

Attached hereto as Exhibit Cl-C3 are true and correct copies of correspondence from
AUSAS Williarns, Hartrnan, and Nicholas to counsel for each Defendant dated August
22, 2018.

 

Case 1:18-Cr-00567-VSB Document 66 Filed 02/08/19 Page 2 of 2

8. Attached hereto as Exhibit D is a true and correct copy of correspondence from Mauro
M. Wolfe, Esq. to AUSAs Williams, Hartrnan, and Nicholas, dated September 13, 2018.

9. Attached hereto as Exhibit E is a true and correct copy of correspondence ii'oni Jonathan
Barr, Esq. to AUSAS Williarns, Hartman, and Nicholas, dated November 8, 2018.

10. Attached hereto as Exhibit F is a true and correct copy of correspondence from AUSAS
Williarns, Hartrnan, and Nicholas to counsel for Defendants, dated November 27, 2018.

11. Attached hereto as Exhibit G is a true and correct copy of correspondence from AUSAS
Willianis, Hartman, and Nicholas to Jonathan Barr, Esq., dated January 4, 2019.

12. Attached hereto as Exhibit H a true and correct copy of an email chain dated between
January 25, 2019 and February 5, 2019, by and among counsel for Carneron Collins and
the U.S. Attorney’s Ofi`lce for the Southern District of New York.

 

I declare under penalty of perjury that the foregoing is true and correct

Dated: Washington, DC
February 8, 2019

   
 
 

 
 

//

f

». en all .'

 

   
 
 
 

